UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6326


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CARLOS WOODS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cr-00127-WDQ-1)


Submitted:   June 25, 2010                    Decided:   July 2, 2010


Before GREGORY, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Woods, Appellant      Pro Se.         Michael Joseph Leotta,
Assistant United States      Attorney,     Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carlos      Woods   appeals    the   district     court’s     order

denying his Fed. R. Crim. P. 33 motion for a new trial.                We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                  United

States v. Woods, No. 1:07-cr-00127-WDQ-1 (D. Md. Feb. 19, 2010).

We   dispense   with    oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2